Denied and Opinion Filed February 2, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00046-CV

                            IN RE MICHAEL C. WADE, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 051329

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Schenck
                                  Opinion by Justice Bridges
       Before the Court is relator’s January 12, 2017 petition for writ of mandamus. Relator’s

petition does not include any appendix materials and is not certified as required by rule 52.3.

TEX. R. APP. P. 52.3(j); TEX. R. APP. P. 52.3(k)(1)(a) (appendix must contain certified or sworn

copy of order complained of, or any other document showing the matter complained of); TEX. R.

APP. P. 52.7(a) (relator must file with petition certified or sworn copy of every document

material to relator’s claim for relief). It is relator’s burden to provide the court with a record

sufficient to establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992);

TEX. R. APP. P. 52.3(k), 52.7(a). He has not done so here. Accordingly, we deny relator’s

January 12, 2017 petition for writ of mandamus.


                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
170046F.P05